Citation Nr: 0108103	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for lumbosacral 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The appellant had periods of active duty for training between 
July 1960 and June 1962, including a period from June 16, 
1962 to June 30, 1962.  His claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefit sought on appeal.



FINDINGS OF FACT

1.  In a June 1965 decision, the Board denied service 
connection for lumbosacral spondylolisthesis.

2.  The evidence associated with the claims file subsequent 
to the June 1965 Board's decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.



CONCLUSION OF LAW

1.  The June 1965 Board decision denying entitlement to 
service connection for lumbosacral spondylolisthesis is 
final.  38 U.S.C.A. §§ 7103, 7104(a) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1100 (2000).

2.  The evidence submitted subsequent to the June 1965 Board 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for 
lumbosacral spondylolisthesis have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1964, the appellant filed an application for 
compensation benefits alleging that he injured his back.  
Specifically, the appellant stated that he injured his back 
while lifting a heavy coil on the last day of his active duty 
for training.  The RO denied the claim as there was no 
evidence of an inservice injury.  The appellant requested 
review of that determination and the Board rendered an 
unfavorable decision in June 1965, also finding no evidence 
of an inservice injury.

In June 1965, there was no court to which the appellant could 
have appealed the Board's decision.  Accordingly, the June 
1965 decision became final.  See 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.302, 20.1100.  If new and material 
evidence is presented or secured with regard to a claim that 
has been disallowed, however, the Secretary may reopen said 
claim and review the former disposition.  See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 20.1105.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000), which removed the requirement 
that a claimant must submit a well-grounded claim.  
Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the matter under consideration," i.e. whether it is 
probative of the issue at hand.  See Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually proves an issue."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (citing Black's Law Dictionary 1203 
(6th ed. 1990)).  Second, the evidence must actually be shown 
to be "new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  
This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended only to ensure that 
the Board has all potentially relevant evidence before it.  
See Hodge at 1363 (citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Final 
Definition," 55 Fed. Reg. at 52274 (1990)).  The credibility 
of the new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all of the tests 
are satisfied, the claim must be reopened.

In order to determine if evidence submitted since the June 
1965 final decision is "new and material," the Board must 
first consider what was before it at that time.  The record 
reflects that the Board considered the appellant's 
allegations and service medical records.  The appellant 
asserted that he injured his back on the last day of his 
active duty for training, and specifically, that injury was 
said to be subsequent to his June 29, 1962, release from duty 
examination.

The appellant asserted that he did not report the incident 
the day it occurred, but returned to the base in Pasadena the 
following day to make the report.  The appellant's service 
medical records do not have any notation of treatment for a 
back injury in June or July 1962.  

The appellant's service medical records reflect a physical 
examination on June 29, 1962, that resulting in a finding of 
physical qualification for release from training duty.  The 
next entry is dated in January 1963.  At that time, a three-
year history of back problems was noted with one episode of 
disability.  The diagnosis of first degree spondylolisthesis 
of the L5 level on the sacrum was rendered.  This entry was 
accompanied by a December 1962 opinion letter from a private 
chiropractor reflecting that the appellant could not perform 
any heavy lifting as a result of his moderate anterior 
spondylolisthesis.

The record as of June 1965 also contained a letter dated in 
October 1964 from the appellant's treating physician stating 
that he had treated the appellant for backaches since August 
1964.  A history of an injury during military service was 
noted based solely upon information supplied by the 
appellant.  Furthermore, the appellant submitted four lay 
statements from individuals who knew the appellant and 
related that he did not have any problems with his back prior 
to a two-week active duty for training tour in August 1962.

Based on the evidence as outlined above, the Board determined 
in June 1965 that there was no evidence of an inservice 
injury and denied the appellant's claim for service 
connection for lumbosacral spondylolisthesis.  The evidence 
submitted since that Board decision consists of medical 
evidence of post-service treatment, including a March 2000 
letter from one of the appellant's treating physician's 
finding the appellant's current spinal problem, "clearly 
related to his military injury," sworn testimony of the 
appellant, and a lay statement of the appellant's sister 
dated in March 2000, reflecting that the appellant lived with 
her during his June 1962 active duty for training and that he 
injured his back while working for the military and lifting 
power cables during that time.  

The RO found, and the Board agrees, that the evidence 
submitted since the June 1965 Board decision is new.  Because 
the statement of the appellant's sister, when presumed to be 
credible as per Justus v. Principi, 3 Vet. App. 510, 513 
(1992), corroborates the appellant's assertion that he 
injured his back during active duty for training, and because 
the treating physician's opinion relates the appellant's 
current disorder to an alleged inservice injury, the Board 
finds that it bears directly and substantially upon the issue 
of service connection for lumbosacral spondylolisthesis.  
Thus, the evidence submitted is found to be both new and 
material as it is neither cumulative, nor redundant, and, in 
the Board's opinion, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the appellant's claim of 
service connection for lumbosacral spondylolisthesis must be 
reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for lumbosacral 
spondylolisthesis, and to this extent, the appeal is granted.


REMAND

The appellant avers that he reported his alleged back injury 
to service medical personnel the day following his accident.  
He testified at an RO hearing that he saw a Navy Chief at the 
Pasadena Marine and Naval Base on July 1, 1962, and that said 
Chief wrote all of his information down on a 5"x8" card and 
advised the appellant that he should see a private physician 
because he was a reservist.  The appellant also avers that he 
saw a physician at the Terminal Island Medical Center shortly 
after his June 30, 1962 injury and that said physician 
advised him that he had written a letter regarding the 
appellant's injury.  Neither one of these documents are 
associated with the appellant's service medical records. 

The United States Court of Appeals for the Federal Circuit 
found in Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), that 
the failure of VA to make more than a single effort to 
retrieve service medical records specifically requested by a 
claimant (and without advising the claimant with notice 
explaining the deficiency) would serve to render the previous 
denial of the claim non-final.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  Accordingly, because the record before the 
Board does not reveal any additional attempts to obtain the 
evidence set out above as described by the appellant, this 
matter must be remanded for an additional attempt to obtain 
the specific service medical records outlined by the 
appellant.

While the appellant acknowledges that his service medical 
records show a report in January 1963 of a three-year history 
of back pain, he avers that he did not relate that history to 
the examining physician.  The appellant testified at an RO 
hearing that the physician informed the appellant that he was 
writing that history in his records so that he could be 
released from his service obligation.  The appellant 
maintains that he had his first complaints of back pain 
following a June 30, 1962, injury while working for the Hawk 
Anti-aircraft Missile reserve unit.

The medical evidence of record reflects treatment for back 
pain and muscle spasm since December 1962 - the date of the 
appellant's private chiropractor's letter regarding the 
appellant's lifting limitations as outlined above.  The 
appellant has undergone two surgeries since that time; one in 
1986, and a lumbar fusion in 1991.  In March 2000, one of the 
appellant's treating physicians clarified his opinion that 
the appellant's current spinal problem, "is clearly related 
to his military injury."  However, it is not clearly whether 
this opinion was based on a review of all records associated 
with the appellant's claims file.  As such, the Board is of 
the opinion that the appellant should be afforded a VA 
examination to aid in determining the etiology of any current 
back disorder.  

Finally, the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  Thus, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on the merits of the service 
connection claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)).  Therefore, 
because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
so that the RO may comply with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Consequently, in order to give the appellant every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should attempt to obtain the 
service records identified by the 
appellant as missing from his claims 
folder.

2.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

3.  The appellant should be afforded an 
examination of his low back to ascertain 
the nature, severity, and etiology of any 
back disorder present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any currently 
diagnosed back disorder is related to the 
injury the appellant reports he 
experienced in June 1962.  All opinions 
should be supported by a clear rationale, 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
appellant's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



